DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
	Applicant’s amendments and arguments along with the declaration by Bernadette Ilagan under 37 C.F.R § 1.132 in the reply filed on January 29, 2021 are acknowledged and have been fully considered. Claims 1-29 are pending. Claims 1-10 and 29 are under consideration in the instant office action.  Claim 11-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 29 is newly added. Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 29, 2021 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: The claims are examined only with respect to the elected species wherein FT = CF3-(CF2)5-(CH2)2-O-; B = hexamethylene diisocyanate; Oligo = polytetramethylene oxide, Mn = 1000 g/mol; and n = 2. Applicant has received examination on the merits on the above elected species.
Claims 1-10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Esfand et al. (US 2013/0142834) and Clever et al. (Circulation: Cardiovascular Interventions, 9(4), 1-11, 2016).
Applicants’ claims
Applicants claims a coating.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Esfand et al. teach a oligofluorinated coatings and their use in drug delivery. The oligofluorinated coatings are compositions comprising formula (XVII). These coatings are used in a method of delivering a biologically active agent to a tissue surface in a mammalian tissue This method occurs by contacting the surface with the coating including an oligofluorinated oligomer and a biologically active agent wherein the coating resides on the tissue surface (see abstract). In some embodiments, the polyfluoroorgano group is a polyfluoroalkyl having a molecular weight of between 100-1,500 Da (see paragraph 0044).

    PNG
    media_image1.png
    96
    312
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    293
    media_image2.png
    Greyscale

Esfand et al. teach on paragraph 0049 as follows:

    PNG
    media_image3.png
    233
    294
    media_image3.png
    Greyscale

The oligofluorinated oligomer can be a polymer described by formula (III):
FT--[B-(oligo)]-B--FT (III),
wherein B includes a urethane; oligo is an oligomeric segment; FT is a polyfluoroorgano group; and n is an integer from 1 to 10. In formulas (I), (II), and (III), in particular embodiments, the oligo includes polypropylene oxide, polyethylene oxide, or polytetramethyleneoxide (see paragraph 0133).

Esfand et al. teach on paragraph 0142 as follows:

    PNG
    media_image4.png
    211
    304
    media_image4.png
    Greyscale



The oligofluorinated oligomer can be a polymer described by formula (IV):

    PNG
    media_image5.png
    23
    290
    media_image5.png
    Greyscale

wherein (i) A is a soft segment including hydrogenated polybutadiene, poly(2,2 dimethyl-1-3-propylcarbonate), polybutadiene, poly(diethylene glycol)adipate, poly(hexamethylene carbonate), poly(ethylene-co-butylene), neopentyl glycol--ortho phthalic anhydride polyester, diethylene glycol-ortho phthalic anhydride polyester, 1,6-hexanediol-ortho phthalic anhydride polyester, or bisphenol A ethoxylate; (ii) B is a hard segment including a urethane; (iii) FT is a polyfluoroorgano group; and (iv) n is an integer from 1 to 10. For example, the hard segment can be formed from a diisocyanate selected from 3-isocyanatomethyl, 3,5,5-trimethyl cyclohexylisocyanate; 4,4'-methylene bis(cyclohexyl isocyanate); 4,4'-methylene bis(phenyl) isocyanate; toluene-2,4 diisocyanate); m-tetramethylxylene diisocyanate; and hexamethylene diisocyanate; and n can be 1 or 2 (see paragraph 0134).
The oligofluorinated oligomer can be a polymer described by formulas (V) or (VI):

    PNG
    media_image6.png
    149
    323
    media_image6.png
    Greyscale

wherein (i) A is a soft segment; (ii) B is a hard segment including a isocyanurate trimer or biuret trimer; (iii) B' is a hard segment including a urethane; (iv) each FT is a polyfluoroorgano group; and (v) n is an integer between 0 to 10. soft segment can have a number average molecular weight (Mn), of 500 to 3,500 Daltons and include hydrogenated polybutadiene (HLBH), poly(2,2 dimethyl-1-3-propylcarbonate) (PCN), polybutadiene (LBHP), polytetramethylene oxide (PTMO), diethyleneglycol-orthophthalicanhydride polyester (PDP), hydrogenated polyisoprene (HHTPI), poly(hexamethylene carbonate), poly(2-butyl-2-ethyl-1,3-propyl carbonate), or hydroxylterminated polydimethylsiloxanes block copolymer (C22). The hard segment can be formed by reacting a triisocyanate with a diol including the soft segment, wherein the triisocyanate is selected from hexamethylene diisocyanate (HDI) biuret trimer, isophorone diisocyanate (IPDI) trimer, or hexamethylene diisocyanate (HDI) trimer (see paragraph 0135).
In particular embodiments of the above aspects, the oligofluorinated oligomer includes a hard segment, a soft segment, and polyfluoroorgano group, wherein the oligofluorinated oligomer includes from 5 to 80% (w/w) of the hard segment, from 10 to 90% (w/w) of the soft segment, and from 5 to 80% (w/w) of the polyfluoroorgano group (paragraph 0063). The invention also features a method of delivering a biologically active agent to a tissue surface in a mammalian tissue by contacting the surface with a transient medical device coated with a self assembling coating, the self assembling coating including (i) an oligofluorinated oligomer (e.g., a branched or linear oligofluorinated oligomer) or branched compound including water insoluble segments and (ii) a biologically active agent, wherein the transient medical device, upon the contacting, releases the biologically active agent to the tissue surface. In certain embodiments, the transient medical device is capable of disruption of the self assembling coating and, upon the disruption, releases the biologically active agent to the tissue surface. For example, the transient medical device can be a deformable transient medical device which, upon being deployed into a deformed configuration, mechanically disrupts the self assembling coating and releases the biologically active agent to the tissue surface. Alternatively, the transient medical device can be configured to direct a source of energy at the self assembling 25 to 85% (w/w) of the biologically active agent is retained on the medical device prior to delivery to the tissue surface (e.g., from 25 to 75%, 25 to 65%, 35 to 95%, 35 to 75%, 45 to 95%, 45 to 75%, 55 to 95%, or from 55 75% (w/w) of the biologically active agent is retained). In still other embodiments, the transient medical device is folded upon itself, and from 25 to 85% (w/w) of the biologically active agent is retained on the medical device upon deploying the transient medical device from a folded to an unfolded configuration (e.g., from 25 to 75%, 25 to 65%, 35 to 95%, 35 to 75%, 45 to 95%, 45 to 75%, 55 to 95%, or from 55 75% (w/w) of the biologically active rapamycin macrolides which the examiner notes sirolimus). In other embodiments, the hydrophobic drug is a rapamycin macrolide selected from rapamycin, CCI-779, Everolimus, and ABT-578 (paragraph 0048). Rapamycin (Sirolimus) is an immunosuppressive lactam macrolide that is produced by Streptomyces hygroscopicus (paragraph 0171).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Esfand et al. does not teach the limitations of claims 7-10. These deficiencies are cured by the teachings of Clever et al.
Clever et al. teach Novel Sirolimus–Coated Balloon Catheter In Vivo Evaluation in a Porcine Coronary Model (see Title). Limus-eluting stents are dominating coronary interventions, although paclitaxel is the only drug on balloon catheters with proven inhibition of restenosis. Neointimal inhibition by limus-coated balloons has been shown in few animal studies, but data from randomized clinical trials are not available. The aim of the present preclinical studies was to achieve high and persistent sirolimus levels in the vessel wall after administration by a coated balloon (see background). Different coating formulations and doses were studied in the porcine coronary model to investigate sirolimus tissue levels at different time points as well as efficacy at 1 month using quantitative coronary angiography and histomorphometry. Loss of the selected coating in the valve, guiding catheter, and blood was low (2±14% of dose). Acute drug transfer to the vessel wall was 14.4±4.6% with the crystalline coating, whereas the amorphous coatings were less effective in this respect. Persistence of sirolimus in the vessel wall until 1 month was 40% to 50% of the transferred drug. At 1-month follow-up, a modest but significant reduction of neointimal growth was demonstrated in a dose range from 4 μg/mm2 to 2×7 μg/mm2, for example, maximum neointimal thickness of 0.38±0.13 versus 0.65±0.21 mm in the uncoated control group (see methods and results). Various sirolimus-coated balloons effectively reduce neointimal proliferation in the porcine coronary model but differ considerably in retention time in the vessel wall. It has to be determined if such a formulation with persistent high vessel concentration will result in a relevant clinical effect (conclusion). Coating was performed in a dose range of ≤7-μg sirolimus per mm2 balloon surface by dispersing a precisely defined volume of organic solvents containing sirolimus with different matrix-forming additives on the balloons. The different coating procedures resulted in different physicochemical properties in terms of amorphous and crystalline characteristics (see Materials and coating of balloons).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Esfand et al. to coat the device with the coating composition containing sirolimus in crystalline form in concentrations as recited in claims 7-9 because Clever et al. clearly teach coating balloon catheters with sirolimus in crystalline form utilizing concentrations of sirolimus in overlapping amounts as recited. Clever et al. teach Novel Sirolimus–Coated Balloon Catheter In Vivo Evaluation in a Porcine Coronary Model (see Title). Limus-eluting stents are dominating coronary interventions, although t 1-month follow-up, a modest but significant reduction of neointimal growth was demonstrated in a dose range from 4 μg/mm2 to 2×7 μg/mm2, for example, maximum neointimal thickness of 0.38±0.13 versus 0.65±0.21 mm in the uncoated control group (see methods and results). Various sirolimus-coated balloons effectively reduce neointimal proliferation in the porcine coronary model but differ considerably in retention time in the vessel wall. It has to be determined if such a formulation with persistent high vessel concentration will result in a relevant clinical effect (conclusion). Acute drug transfer to the vessel wall was 14.4±4.6% with the crystalline coating, whereas the amorphous coatings were less effective in this respect. Coating was performed in a dose range of ≤7-μg sirolimus per mm2 balloon surface by dispersing a precisely defined volume of organic solvents containing sirolimus with different matrix-forming additives on the balloons. The different coating procedures resulted in different physicochemical properties in terms of amorphous and crystalline characteristics (see suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)   In the case where the claimed range for amounts or concentrations of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Esfand et al and Clever et al. because bot references teach coating medical devices like balloon catheters with compositions containing sirolimus. Regrading the new claim 29 Clever et al. teach Coating was performed in a dose range of ≤7-μg sirolimus per mm2 balloon surface by dispersing a precisely defined volume of organic solvents containing sirolimus with different matrix-forming additives on the balloons. The different coating procedures resulted in different physicochemical properties in terms of amorphous and crystalline characteristics (see Materials and coating of balloons). Therefore it would have been prima facie obvious at the time 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that the Esfand publication is silent with respect to coatings containing sirolimus and oligofluorinated oligomer containing polytetramethyleneoxide (PTMO), and a hard segment formed from hexamethylene diisocyanate (HDI) capped by polyfluoroorgano groups (Ft). Furthermore, the Esfand publication is silent with respect to the claimed (w/w) percentages of sirolimus and the PTMO/HDI/ Ft oligofluorinated oligomer needed for a coating that would possess properties robust enough to physically maintain sirolimus on the surface of the balloon during transit of the device through the vascular system.
The above assertions are not found persuasive because Esfand does in fact teach applicant’s elected species as described above. Esfand et al. teach a oligofluorinated coatings and their use in drug delivery. The oligofluorinated coatings are compositions comprising formula (XVII). These coatings are used in a method of delivering a biologically active agent to a tissue surface in a mammalian tissue This method occurs by contacting the surface with the coating including an oligofluorinated oligomer and a biologically active agent wherein the coating resides on the tissue surface (see abstract). In some embodiments, the polyfluoroorgano group is a polyfluoroalkyl having a molecular weight of between 100-1,500 Da (see paragraph 0044).

    PNG
    media_image1.png
    96
    312
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    293
    media_image2.png
    Greyscale

Esfand et al. teach on paragraph 0049 as follows:

    PNG
    media_image3.png
    233
    294
    media_image3.png
    Greyscale

The oligofluorinated oligomer can be a polymer described by formula (III):
FT--[B-(oligo)]-B--FT (III),
wherein B includes a urethane; oligo is an oligomeric segment; FT is a polyfluoroorgano group; and n is an integer from 1 to 10. In formulas (I), (II), and (III), in polytetramethyleneoxide (see paragraph 0133).

Esfand et al. teach on paragraph 0142 as follows:

    PNG
    media_image4.png
    211
    304
    media_image4.png
    Greyscale



The oligofluorinated oligomer can be a polymer described by formula (IV):

    PNG
    media_image5.png
    23
    290
    media_image5.png
    Greyscale

wherein (i) A is a soft segment including hydrogenated polybutadiene, poly(2,2 dimethyl-1-3-propylcarbonate), polybutadiene, poly(diethylene glycol)adipate, poly(hexamethylene carbonate), poly(ethylene-co-butylene), neopentyl glycol--ortho phthalic anhydride polyester, diethylene glycol-ortho phthalic anhydride polyester, 1,6-hexanediol-ortho phthalic anhydride polyester, or bisphenol A ethoxylate; (ii) B is a hard segment including a urethane; (iii) FT is a polyfluoroorgano group; and (iv) n is an integer from 1 to 10. For example, the hard segment can be formed from a diisocyanate selected from 3-isocyanatomethyl, 3,5,5-trimethyl cyclohexylisocyanate; 4,4'-methylene bis(cyclohexyl isocyanate); 4,4'-methylene bis(phenyl) hexamethylene diisocyanate; and n can be 1 or 2 (see paragraph 0134).
The oligofluorinated oligomer can be a polymer described by formulas (V) or (VI):

    PNG
    media_image6.png
    149
    323
    media_image6.png
    Greyscale

wherein (i) A is a soft segment; (ii) B is a hard segment including a isocyanurate trimer or biuret trimer; (iii) B' is a hard segment including a urethane; (iv) each FT is a polyfluoroorgano group; and (v) n is an integer between 0 to 10. soft segment can have a number average molecular weight (Mn), of 500 to 3,500 Daltons and include hydrogenated polybutadiene (HLBH), poly(2,2 dimethyl-1-3-propylcarbonate) (PCN), polybutadiene (LBHP), polytetramethylene oxide (PTMO), diethyleneglycol-orthophthalicanhydride polyester (PDP), hydrogenated polyisoprene (HHTPI), poly(hexamethylene carbonate), poly(2-butyl-2-ethyl-1,3-propyl carbonate), or hydroxylterminated polydimethylsiloxanes block copolymer (C22). The hard segment can be formed by reacting a triisocyanate with a diol including the soft segment, wherein the triisocyanate is selected from hexamethylene diisocyanate (HDI) biuret trimer, isophorone diisocyanate (IPDI) trimer, or hexamethylene diisocyanate (HDI) trimer (see paragraph 0135).
In particular embodiments of the above aspects, the oligofluorinated oligomer includes a hard segment, a soft segment, and polyfluoroorgano group, wherein the oligofluorinated oligomer includes from 5 to 80% (w/w) of the hard segment, from 10 to 90% (w/w) of the soft segment, and from 5 to 80% (w/w) of the polyfluoroorgano group (paragraph 0063). The invention also features a method of delivering a biologically active agent 25 to 85% (w/w) of the biologically active agent is retained on the medical device prior to delivery to the tissue surface (e.g., from 25 to 75%, 25 to 65%, 35 to 95%, 35 to 75%, 45 to 95%, 45 to 75%, 55 to 95%, or from 55 75% (w/w) of the biologically active agent is retained). In still other embodiments, the transient medical device is folded upon itself, and from 25 to 85% (w/w) of the biologically active agent is retained on the medical device upon deploying the transient medical device from a folded to an unfolded configuration (e.g., from 25 to 75%, 25 to 65%, 35 to 95%, 35 to 75%, 45 to 95%, 45 to 75%, 55 to 95%, or from 55 75% (w/w) of the biologically active agent is retained) (see paragraph 0058). In some embodiments, the composition includes a mixture of (i) any of the compositions described herein (for example, an oligofluorinated oligomer (e.g., a branched or linear oligofluorinated oligomer) or a branched compound including water insoluble segments); and (ii) a drug. In some embodiments, the drug is a hydrophobic drug (e.g., the drug is selected from antiproliferative agents and rapamycin macrolides which the examiner notes sirolimus). In other embodiments, the hydrophobic drug is a rapamycin macrolide selected from rapamycin, CCI-779, Everolimus, and ABT-578 (paragraph 0048). Rapamycin (Sirolimus) is an immunosuppressive lactam macrolide that is produced by Streptomyces hygroscopicus (paragraph 0171).
Applicant argues that the Clever publication describes sirolimus-coated balloons utilizing non-fluorinated formulation excipients (BHT and probucol, both small aromatic compounds). Nowhere in Clever is it taught or suggested that one could form balloon coatings utilizing oligoflourinated oligomers as required by the pending claims.
The above assertions are not found persuasive because for Clever to be combinable with Esfand Clever does not necessarily has to teach fluorinated formulations as those formulations are clearly taught by Esfand as described above.
Applicant then argued that the data provided in the declaration filed on January 29, 2021 would overcome the rejections of record by providing explanations on the different types of data. 
The declaration data are not found persuasive and the examiner addresses each of the data provided in the declaration as follows:
The declaration, in point number 9, discusses Formulation 11 coatings with varying amounts of amorphous sirolimus are applied to while in point number 10 in the declaration coatings with varying amounts of crystalline sirolimus.  However, in point number 11 in the declaration the tables showing the observed trends for Formulation 11 and Formulation 12 indicate varying amounts of Compound 1 and the % residual sirolimus.  It is unclear whether the amounts of sirolimus or the amounts of compound 1 are both being varied or whether only the amount of sirolimus or the amount of compound 1 are being varied.  If the declaration is supposed to be indicating the varying amounts of sirolimus, then it is unclear what amount of compound 1 is used.  Conversely, if the amount of compound 1 is varying, it’s unclear what the amount of the sirolimus is being used.  If both the compound 1 and the sirolimus are varying it is unclear which percentage of sirolimus is used in combination with which percentage of compound 1.  
The discussion included in point number 11 of the declaration does indicate “the physical form of the sirolimus (amorphous vs crystalline) impacts the preferred ranges of compound 1.”  Acute drug transfer to the vessel wall was 14.4±4.6% with the crystalline coating, whereas the amorphous coatings were less effective in this respect. Coating was performed in a dose range of ≤7-μg sirolimus per mm2 balloon surface by dispersing a precisely defined volume of organic solvents containing sirolimus with different matrix-forming additives on the balloons. The different coating procedures resulted in different physicochemical properties in terms of amorphous and crystalline characteristics (see Materials and coating of balloons). Therefore, one of ordinary skill in the art would have expected release rate, or conversely a different percent residual sirolimus when comparing amorphous versus crystalline sirolimus.  Furthermore, based on the teachings of Clever et al., one would expect different coating procedures resulted in different physicochemical properties in terms of amorphous and crystalline characteristics. Esfand teaches The coatings of the invention can control the release of biologically active agents incorporated within the self assembling coating by limiting the rate of diffusion of the agent from the self assembling coating prior to disruption of the coating (paragraph 186). Additonally, Esfand teach the self assembling coating coats a surface of a transient medical device, and from 25 to 85% (w/w) of the biologically active agent is retained on the medical device prior to delivery to the tissue surface (e.g., from 25 to 75%, 25 to 65%, 35 to 95%, 35 to 75%, 45 to 95%, 45 to 75%, 55 to 95%, or from 55 75% (w/w) of the biologically active agent is retained). Although the data in Tables 1 and 2 is unclear as discussed above, the differences in the physicochemical properties in terms of amorphous and crystalline sirolimus and the use of a coating containing an oligofluorinated coating to control the retention of a biologically active agent such as sirolimus are known in the art.  Moreover, the percentage of both the compound of formula (I) and the percentage of sirolimus in instant claim 1 is generic with respect to the amorphous versus the crystalline form even though the discussion in point number 11 of the declaration indicates that the physical form of the sirolimus (amorphous vs crystalline) impacts the preferred ranges of Compound 1 and sirolimus used to produce a coating beneficial for delivering higher sirolimus levels to a vessel wall.  In particular embodiments of the above aspects, the oligofluorinated oligomer includes a hard segment, a soft segment, and polyfluoroorgano group, wherein the oligofluorinated oligomer includes from 5 to 80% (w/w) of the hard segment, from 10 to 90% (w/w) of the soft segment, and from 5 to 80% (w/w) of the polyfluoroorgano group (paragraph 0063). In any of the above aspects, the self assembling coating can include a molar ratio of oligofluorinated oligomer (e.g., 
In point number 12 of the declaration, three balloons were coated with a formulation of compound 1 and crystalline sirolimus and were compared to two different commercially available paclitaxel coated balloons.  The declaration does not indicate the details of the formulation of compound1 and crystalline sirlolimus used in this experiment.  For example, no indication is given regarding the percentages of either the compound 1 or the crystalline sirolimus are indicated.  Neither are the details of the commercially available paclitaxel coated balloons used for comparison were indicated.  Regardless, comparing sirolimus containing coatings versus paclitaxel containing coatings is not a relevant comparison for overcoming the prior art rejection of record. Sirolimus and paclitaxel are entirely different actives.  The cited prior art references each already teach sirolimus. Comparing balloons coated with a sirolimus containing formula with paclitaxel-coated balloons is not a comparison with the closest prior art of record.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619